Case 2:20-cv-00063-SAB ECFNo.1 filed 02/14/20 PagelD.1 Page 1 of 7

FILED IN THE
U.S, DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

United States District Court FEB 14 2020

Eastern District of Washington
SEAN F. McAVOY, CLERK

| Vial [Se VA vA p itu Of —SPOKANE WASHINGTON

 

 

 

 

(In the space above enter the full name(s) of the plaintiff(s).)

2:20-CV-63-SAB

ase
~against- (To be filled out by Clerk’s

Office only)
Pinilex Company CI Dole scanty We
[ 7 ‘\e COMPLAINT

 

Jury Demand?

 

 

(U¥és
[] No

 

(In the space above enter the full name(s) of the defendant(s).
If you cannot fit the names of all of the defendants in the
space provided, please write “see attached” in the space
above and attach an additional sheet of paper with the full list
of names. The names listed in the above caption must be
identical to those contained in Section I. Do not include
addresses here.)

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual's birth; a minor’s initials;
and the last four digits of a financial account number.

If this is an employment discrimination claim or social security claim, please use a different
form.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

Page 1 of 8
Case 2:20-cv-00063-SAB ECFNo.1 filed 02/14/20 PagelD.2 Page 2 of 7

I. PARTIES IN THIS COMPLAINT
Plaintiff

List your name, address and telephone number. If you are presently in custody, include your
identification number and the name and address of your current place of confinement. Do the
same for any additional plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff: P Lon. Muin B.

Name (Last, Firgt, Ml)

Go Wesf Diverside Ave. #74 9.

 

 

 

Street Address

Spokane Spokane (al Ae G4aol- /0/}
County, City ' State Zip Code

469 £50- Lacs Apiturone Grail coy
Telephone Number E- hail Address (if available)

Defendant(s)

List all defendants. You should state the full name of the defendants, even if that defendant is a
government agency, an organization, a corporation, or an individual. Include the address where
each defendant can be served. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. Attach additional sheets of paper as necessary.

Defendant |: Caulys Company CSirolees men Review) |

Name (Last, First)

9499 West Pivevsrde Kye

 

 

 

 

Street Address

Spoleane S polcene WA F420 I

Colinty, City ! State Zip Code
Defendant 2:

Name (Last, First)

Street Address

County, City State Zip Code

Page 2 of 8
Case 2:20-cv-00063-SAB ECFNo.1 filed 02/14/20 PagelD.3 Page 3 of 7

- HI. VENUE

This court can hear cases arising out of the Eastern District of Washington.

Under 28 U.S.C § 1391, this is the right court to file your lawsuit if: (1) All defendants live in
this state AND at least one of the defendants lives in this district; OR (2) A substantial part of the
events you are suing about happened in this district; OR (3) A substantial part of the property
that you are suing about is located in this district; OR (4) You are suing the U.S. government or
a federal agency or official in their official capacities and you live in this district. Explain why
this district court is the proper location to file your lawsuit.

Venue is appropriate in this Court because:

bl kh The. Are [ l-3 ) afer gt sen whee/
Gane Cfrplecalte db thee tien

 

 

 

IV. STATEMENT OF CLAIM

Place(s) of ~

occurrence: G4 q i) dot QO: yrrede Crue
Glop

Date(s) of occurrence: 4 L005 — Jple

State here briefly the FACTS that support your case. Describe how each defendant was
personally involved in the alleged wrongful actions.

farsi Hw persade i ha deckgeclad-

Mol oan po hort

 

 

What

you?

DNGamivk hh etch froce* Lindi

your | data bad ary Lewrplrag natal lipaint

Kt, She pe portions, a! Ahiprrnl

 

 

Oba | CA pbrate [« a

 

Page 4 of 8
Case 2:20-cv-00063-SAB ECFNo.1 filed 02/14/20 PagelD.4 Page 4 of 7

(WL parti inp ca bee pole
fa lat +nrak

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Was
anyone
else
involved?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 8
Case 2:20-cv-00063-SAB ECFNo.1 filed 02/14/20 PagelD.5 Page 5of 7

Oferta | Prowaore (Ascend) AA pila
Wek Chased Gfiad Ady kph (ey
stake LW taibedl Airc

 

 

 

colle rt ty Alter! Jiu Ly bo
goth At—d- hint ne Devt
dpe didn Ara tre pl

 

 

 

 
   

a cf fae war OM
ofj.t to Get pu HE pacts |

 

 

Who did
what?

 

 

Ceca Denn ap Tey

 

nen Cor plenty) Ale adimacaAy
aot fy Qld Anat fur) fet

bo. ChawAy - Wal Ala Gur KE
ASA Cw tl Ton Aue teh, hg ‘on ply met
tov Ad pt tetalic Gove ih), ty. faaufnl

 

 

 

 

 

 

Page 6 of 8
Case 2:20-cv-00063-SAB ECFNo.1 filed 02/14/20 PagelD.6 Page 6 of 7

V. INJURIES

If you sustained injuries related to the events alleged above, describe them here.

Muto paths, $B bebphe Core fe
Lew Ane 1 at pos Qo on

Ment dhe prey Dun’ doe Lferz
he Pistinrwd ~hekt US E200 Vctlouz eh
Ne Hh Rurmbt to pero tl ne J 7

Perr rss 2 no Levene) Lypyplica she 0)
Ut row orw Chowk! cet Cheroe No
Sal- AOtb-O 2116 d

 

 

VI. RELIEF

The relief I want the court to order is:

® Money damages in the amount of: $ /[ cv rid bene

Other (explain):

 

 

 

 

 

 

 

 

 

 

Page 7 of 8
Case 2:20-cv-00063-SAB ECFNo.1 filed 02/14/20 PagelD.7 Page 7 of 7

VII. CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. | understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case

afr [9-0 20 [dv b. {Haw

Dated Plaintiff's Signature

P+ mow, Alutial 6.

Printed Name (Last! First, MI)

Foy A). ). Revers de Avett IY¥2 go (are lhe G20

Address ~ City State Zip Code

504-950 - b 1.53 (ap Kiko ne cma, COM

Telephone Number mail Address Cif hvailable)

List the same information for any additional plaintiffs named. Attach additional sheets of paper
as necessary. .

Page 8 of 8
